It is insisted that the affirmance should be set aside, because the facts do not show when the offense was committed. Boatright testified, that the assaulted girl was at his house on the morning of and until 3 p. m. on the 4th day of July, 1894, when she returned home, about 600 yards distant. She was daughter of appellant, and lived with him. Between sundown and dark she returned to Boatright's, and complained of the appellant's assault upon her. It is further testified, that, about sundown, screams, loud talking, etc., were heard at appellant's house. Dr. Shamron testified, that he treated the assaulted girl on July 15, 1894; that she was then in bed. Testifying for appellant, Louis Waechter said, as he approached the family residence, he heard his sister, the assaulted party, say she would knock appellant's head off with an ax. This, he states, was on July 4, 1894. The offense was charged to have been committed on July 17, 1894. This evidence is too clear for discussion, and proves beyond cavil that the trouble occurred on July 4, 1894. The statement of the girl to Boatright was clearly res gestæ. The proximity of time, condition of the girl's mind, etc., bring it clearly within the rule of res gestæ. We will not review the evidence. For collated authorities, see Castello v. The State, 31 Texas Criminal Reports, 145, 152.
The motion is overruled.
Motion overruled.
Judges all present and concurring.